Exhibit 10.1

AMENDMENT TO SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS
AGREEMENT

This Amendment (the “Amendment”) to that certain Second Amended and Restated
Joint Venture and Shareholders Agreement (the “Agreement”) by and between GE
Capital US Holdings, Inc. (successor in interest for purposes of the Agreement
to General Electric Capital Corporation)(“GE Capital”) and NACCO Materials
Handling Group, Inc. (“NMHG”) dated November 21, 2013 is entered into as of
December 22, 2015 (the “Effective Date”). The terms of this Amendment are hereby
incorporated into the Agreement as though fully set forth therein. Capitalized
terms used but not defined herein shall have meanings given to them in the
Agreement.

NOW THEREFORE, for good and valuable consideration, including the payment,
concurrently with the execution and delivery of this Amendment to the Agreement,
the sum of US $5,000,000 in immediately available funds, the sufficiency of
which is agreed to by all of the Parties, the Parties, intending to be legally
bound, agree as follows:

1. Amendment. Section 19(a) of the Agreement is hereby deleted in its entirety
and replaced with the following:

“19. Exclusivity

(a) As to GECC. With respect to GECC’s operations in the United States of
America, GECC will endeavor not to enter into any other significant financing
programs with other manufacturers of forklifts (the primary function of which
would be to provide financing for forklifts in the United States).”

2. Limitations. The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to, or waiver or modification of,
any other term or condition of the Agreement, or (b) prejudice any right or
rights which any party may now have or may have in the future under or in
connection with the Agreement or any of the other documents referred to therein.
Except as expressly modified hereby or by express written amendments thereof,
the terms and provisions of the Agreement or any other documents or instruments
executed in connection with the foregoing are and shall remain in full force and
effect. In the event of a conflict between this Amendment and any of the
foregoing documents, the terms of this Amendment shall be controlling.

3. Entire Agreement. This Amendment and the documents referred to herein
represent the entire understanding of the parties hereto regarding the subject
matter hereof and supersede all prior and contemporaneous oral and written
agreements of the parties hereto with respect to the subject matter hereof.

4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts and all of such counterparts
shall together constitute one and the same instrument. Except as expressly
modified hereby, all terms and provisions of the Agreement shall remain in full
force and effect. This Amendment is not binding or effective with respect to the
Agreement until executed by authorized representatives of all parties below.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives on the date set forth below.

 

GE CAPITAL HOLDINGS US, INC., successor to GENERAL ELECTRIC CAPITAL CORPORATION
    NACCO MATERIALS HANDLING GROUP, INC. By:  

/s/ Diane Cooper

    By:  

/s/ Kenneth C. Schilling

Name:  

Diane Cooper

    Name:  

Kenneth C. Schilling

Title:  

Vice President

    Title:  

Senior Vice President and Chief Financial Officer